Citation Nr: 0420449	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  99-13 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Houston, Texas.  The veteran moved during the 
pendency of this appeal and jurisdiction of his appeal comes 
to the Board from the RO located in Waco, Texas.

Service connection was denied for a low back disability, 
tinnitus, bilateral knee pain, and right elbow muscle strain 
via the September 1997 rating decision.  The veteran voiced 
disagreement in February 1998 with these determinations and a 
Statement of the Case (SOC) was issued in April 1999.  The 
veteran perfected his appeal in June 1999.

Service connection was granted for tinnitus via an August 
1999 rating decision and service connection was granted for a 
right elbow disability via a June 2001 decision.  The veteran 
withdrew his appeal for service connection for bilateral knee 
pain in January 2003 correspondence.  Accordingly, the only 
issue remaining on appeal is entitlement to service 
connection for a low back disability.

A hearing was held at the RO before a Veterans Law Judge, 
formerly known as a Board Member, in October 1999.  The 
veteran offered testimony before another Veterans Law Judge 
at the RO in January 2003.  Accordingly, adjudication of this 
claim will be by a panel, to include the Veterans Law Judges 
before whom the veteran testified.  See 38 U.S.C.A. §§ 7102, 
7107 (West 2002).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
this matter has been developed and obtained, and all due 
process concerns have been addressed.

2.  The veteran's service medical records do not reflect an 
injury to his spine and his spine was clinically evaluated as 
normal upon his discharge from active duty.

3.  Competent medical evidence does not indicate that the 
veteran's diagnosed low back disability was present during 
service, was acquired in service, or is otherwise 
attributable to his service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The RO sent the 
veteran a letter in March 2001 in which he was informed of 
the information and evidence needed to substantiate a claim 
for service connection and that VA would make reasonable 
efforts to obtain medical records, employment records, and 
records from other governmental agencies as long as he 
provided VA with enough information about the records so that 
a request could be made.  The letter also informed him that 
it was still his responsibility to make sure that VA received 
all requested records.  

Because the VCAA notice in the instant case was not provided 
to the veteran prior to the issuance of the rating decision, 
the timing of the notice does not comply with the express 
requirements of the law as found by the United States Court 
of Appeals for Veterans Claims (Court).  See Pelegrini v. 
Principi, __ Vet. App. __, No. 01-944 (June 24, 2004).  The 
Board finds that the error in timing of the correct notice in 
the instant case was not prejudicial to the veteran.  To 
begin, the Board notes that the VCAA was not enacted until 
November 9, 2000, after the veteran's claim had already been 
adjudicated and his appeal had been perfected.  The veteran 
was notified of VA's redefined duty to assist obligations 
subsequent to the passage of the VCAA and the veteran 
responded in May 2001.  Furthermore, the RO sent the veteran 
another letter in August 2003 in which the RO expressly 
requested that he provide specific information regarding a 
private physician or that he submit additional evidence 
himself.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, the Board 
considers the VA's notice requirements have been met and any 
error in timing is harmless.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded VA examinations in March 
2001 and October 2003.  See 38 C.F.R. § 3.159(c)(4) (2003).  
The resulting reports have been obtained.  VA radiographic 
reports and treatment records have been obtained.  Records 
from private medical providers, submitted by the veteran, 
have been associated with his claims folder.  While the 
evidence of record reflects that the veteran may have 
received treatment for his claimed condition in 1996 and 
1997, the veteran has not provided the necessary information 
or release form so that reasonable efforts could be made on 
his behalf to obtain said evidence.  The veteran has not 
identified further evidence not of record.  Therefore, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required, and further 
development assistance would be otherwise unproductive and 
futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002).

Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995).  Absent any independent supporting clinical 
evidence from a physician or other medical professional, 
"[t]he veteran's own statements expressing his belief that 
his disabilities are service connected . . . are not 
probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The first question to be answered is whether the veteran 
currently has a diagnosed condition.  A June 1999 VA 
radiographic report reflects that the X-rays of the veteran's 
lumbar spine revealed no significant abnormal findings while 
the diagnosis portion of the March 2001 VA examination report 
indicates that examination of the veteran's back revealed no 
disability.  The first medical evidence of record of a 
current low back condition is a July 2002 private medical 
record, (from a chiropractor), which contains a diagnosis of 
degenerative disc disease of the lumbar spine, as shown by X-
ray.  Therefore, the question to be answered is whether the 
veteran's current lumbar spine condition is the result of his 
military service such that service connection is warranted.  
The Board notes that the veteran, as layman, is not qualified 
to render opinions as to medical diagnoses, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  As 
such, his assertions that his current lumbar condition is the 
result of, or etiologically due to, an in-service injury are 
not competent medical evidence. 

The veteran's service medical records have been thoroughly 
reviewed.  They reflect no treatment for any back complaints.  
In December 1995, the veteran specifically denied any back 
injury, and when examined in September 1996 in connection 
with his discharge from service, his spine was clinically 
evaluated as normal.  The only positive notation in the 
veteran's service medical records in this regard is his 
report in a September 1996 medical history of occasional back 
pain secondary to overuse.  

The October 1999 hearing transcript reflects that the veteran 
testified that he injured his back when he slipped and fell 
while in service, but that he had not sought medical care at 
that time.  The January 2003 transcript reflects that the 
veteran clarified that he had fallen due to residual weakness 
from a previous injury to his elbow.  As his service medical 
records reflect that the veteran sought treatment for his 
right elbow in April 1996 for an injury that had occurred the 
previous month, it logically follows that the veteran is 
asserting that he fell and injured his back sometime between 
the March 1996 injury to his right elbow and his discharge 
from active duty in October 1996.  

A February 2001 private medical record reflects that the 
veteran complained of military-related back pain as a result 
of a 1994 back injury.  A July 2001 medical record from the 
same private medical provider reflects that the veteran had a 
history of a previous injury (time of injury not specified) 
and, he had been doing some increased lifting at work, 
although there had been no true work-related accident.  No 
degenerative disc disease was diagnosed at this time.  In 
fact, the records reflect that the examiner noted that a disc 
problem was doubtful at that time, and it was indicated there 
was a "Probable strain."  

A July 2002 private medical record reflects that the veteran 
gave a history of falling in 1995 while in the military and 
that his back pain had started at that time.  The examiner 
indicated that this accident caused dysfunction of the lumbar 
spine which caused degenerative disc disease.  

An October 2003 VA examination report reflects that the 
examiner indicated, after review of the evidence of record 
and examining the veteran, that it was extremely unlikely 
that the veteran's active duty resulted in any disability of 
the lumbar spine.  Indeed, the examiner found no functional 
impairment of the back, although lumbar X-rays at that time 
revealed the presence of mild spondylosis with spurs on L3,4, 
and L5.   

Clearly, the veteran has not been consistent in his 
description of any in-service back injury.  Likewise, the 
veteran's service medical records do not show he had any back 
injury.  Although at separation the veteran noted occasional 
back pain with overuse, the absence of any documented 
fall/injury, and the veteran's inconsistent description of an 
injury significantly reduces the credibility of his account 
of an injury and correspondingly reduces the probative value 
of any medical opinions based on this account.  On the other 
hand, the evidence of record also includes an opinion based 
on both a review of the veteran's entire claims file, and an 
examination of the veteran.  This opinion strongly asserted 
the veteran had no back disability related to service.  Since 
this medical opinion was based on the full record, the Board 
considers it more probative than any other medical opinion of 
record.  As it was adverse to the veteran, the Board 
concludes that the greater weight of the evidence is 
therefore, against the claim.  Accordingly, service 
connection for a low back disability must be denied.  

In reaching this conclusion, the Board acknowledges the 
veteran's apparent sincere belief that he has a current back 
disability related to his military service.  As indicated 
above, however, it is long settled law that the veteran, as 
layman, is not qualified to render opinions as to medical 
diagnoses, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998).  As such, his assertions that his current 
lumbar condition is the result of, or etiologically due to, 
an in-service injury are not competent medical evidence.





ORDER

Service connection for a low back disability is denied.



        _________________________	
	__________________________
	    MICHAEL E. KILCOYNE	  JEFF MARTIN
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



______________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



